DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 14, the phrase “the first interchangeable blade has a bent shape before being positioned between the blade die and the first clamping caul, and wherein the second interchangeable blade has a bent shape before being positioned between the blade die and the second clamping caul” is unclear. Examiner notes claim 1 requires molding surfaces be configured to bend the first and second blades. As currently claimed, it is unclear if the blades are flat, or pre-bent before insertion into the system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 13, 15-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mano (U.S. Patent No. 5,176,061).
Regarding claim 1 Mano teaches a system comprising: a blade die (20) having a first molding surface (22a) and a second molding surface (22a)(Figures 1and 5); a first clamping caul (30) positioned on a first side of the blade die, wherein the first clamping caul has a third molding surface (32) that is complementary to the first molding surface and a second clamping caul (30) positioned on a second side of the blade die, wherein the second clamping caul has a fourth molding surface (32) that is complementary to the second molding surface (Figures 1 and 6), wherein the first molding surface and the third molding surface are configured to bend a first interchangeable blade (50) positioned therebetween into a first shape in response to a first compression force between the first molding surface and the third molding surface, and wherein the second molding surface and the fourth molding surface are configured to bend a second interchangeable blade (50) positioned therebetween into a second shape in response to a second compression force between the second molding surface and the fourth molding surface (Col. 4, Lines 53-65 and Col. 3, Lines 24-31; Figures 3, 5 and 7).
Regarding claim 2 Mano teaches wherein the first interchangeable blade is a razor blade and the second interchangeable blade is a razor blade (Figure 1).
Regarding claim 3 Mano teaches, wherein the first shape and the second shape, together, define a dumbbell shape (Figures 1 and 3)
Regarding claim 4 Mano teaches wherein a shape of the first molding surface and a complementary shape of the third molding surface reduce lateral translation between the first molding surface and the third molding surface and guide lateral alignment of the first clamping caul and the blade die during application of the first compression force, and wherein a shape of the second molding surface and a complementary shape of the fourth molding surface reduce lateral translation between the second molding surface and the fourth molding surface and guide lateral alignment of the second clamping caul and the blade die during application of the second compression force (Figures 1 and 3; Examiner notes the molding surfaces to have the same dumbbell shape, thereby allowing for a reduction lateral translation of the blades during use).
Regarding claim 5 Mano teaches a first ledge positioned adjacent to the first molding surface, the first ledge configured to receive the first interchangeable blade thereon and to transfer a striking force from a bottom surface of the blade die to the first interchangeable blade and a second ledge positioned adjacent to the second molding surface, the second ledge configured to receive the second interchangeable blade thereon and to transfer the striking force from the bottom surface of the blade die to the second interchangeable blade (Figure 1).
Regarding claim 6 Mano teaches a tightening bolt (37) passing through the blade die, the first clamping caul, and the second clamping caul and a nut (38) configured to attach to the tightening bolt, wherein tightening the nut onto the tightening bolt simultaneously generates the first compression force and the second compression force (Figure 1).
Regarding claim 7 Mano teaches wherein the tightening bolt and nut are enabled to be tightened manually (Figure 1).
Regarding claim 13, Mano provides wherein the first interchangeable blade, the second interchangeable blade, or both include slots (52) formed therein (Figure 1).

Regarding claim 15, Mano teaches a method comprising receiving a first interchangeable blade (50) between a blade die (20) and a first clamping caul (30) receiving a second interchangeable blade (50) between the blade die and a second clamping caul (30)(Figure 1), wherein the blade die comprises a first molding surface (22a) and a second molding surface (22a)(Figures 1 and 5); wherein the first clamping caul comprises a third molding surface (32), and wherein the second clamping caul comprises a fourth molding surface (32)(Figures 1 and 6); bending the first interchangeable blade into a first shape between the first molding surface and the third molding surface in response to a first compression force between the first molding surface and the third molding surface (Figures 1 and 3; Col. 4, Lines 44-65); and bending the second interchangeable blade into a second shape between the second molding surface and the fourth molding surface in response to a second compression force between the second molding surface and the fourth molding surface (Figures 1 and 3; Col. 4, Lines 44-65)(Examiner notes the first/second compression force to be a result of the molding surfaces and blade die compressing due to the closure of the bolts (37) and nuts (38).
Regarding claim 16, Mano teaches wherein the first shape and the second shape, together, define a dumbbell shape (figure 3).
Regarding claim 17, Mano teaches transferring a striking force from a bottom surface of the blade die to the first interchangeable blade via a first ledge positioned adjacent to the first molding surface; and transferring the striking force from the bottom surface of the blade die to the second interchangeable blade via a second ledge positioned adjacent to the second molding surface (Figures 1 and 3; Col. 3, Lines 32-54).
Regarding claim 18, Mano teaches simultaneously generating the first compression force and the second compression force in response to tightening of a nut onto a tightening bolt passing through the blade die, the first clamping caul, and the second clamping caul (Examiner notes the first/second compression force to be a result of the molding surfaces and blade die compressing due to the closure of the bolts (37) and nuts (38).
Regarding claim 20 Mano teaches forming at least one slot in the first interchangeable blade, the second interchangeable blade(52) (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mano (U.S. Patent No. 5,176,061) in view of Seto (U.S. Patent No. 6.109.159).
Regarding claim 8 Mano does not provide a first washer between the nut and the first clamping caul; and a second washer between a head of the tightening bolt and the second clamping caul.
Seto teaches it is known in the art of cutting tools to incorporate a bolt (135) with a washer (135a,b) (Figure 4 and Col. 8, Lines 21-25).
One of ordinary skill in the art would have good reason to clamping elements which are known to be useful for a clamping function. There are a finite number of possible clpaming configurations for bolts which pertain to a punching device and allow for the holding function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable combination of bolts and washers in an attempt to provide an improved clamping function for the punch, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Claims 9-10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Mano (U.S. Patent No. 5,176,061) in view of Block (U.S. Patent Pub. No. 2013/0025424).
Regarding claim 9, Mano teaches wherein the blade die, the first clamping caul, and the second clamping caul form a cutting assembly (Figure 1). Mano does not provide the system further comprising: a protective lid configured to enclose a top portion of the cutting assembly.
Block teaches it is known in the art of cutters to incorporate a protective lid (12) configured to enclose a top portion of a cutting assembly (28,30,20,45)(Figure 4 and paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mano to incorporate the teachings of Block to provide the cutting assembly with a protective lid enclosing a top portion of the cutting assembly. In doing so, it allows for the assembly to be in a “closed potion” thereby allowing for safe storage of the device (paragraph 0041).

Regarding claim 10, the modified device of Mano provides wherein the protective lid comprises a protrusion (16) configured to prevent rotation of a nut while the protective lid is positioned on the cutting assembly and while a tightening bolt is tightened into the nut (Mano Figures 1 and 3; Block Figure 1; Examiner notes as the protective lid covers the sides of the cutting assembly, the sidewalls of the protective lid would be “configured to prevent rotation of a nut”).
Regarding claim 19, Mano teaches wherein the blade die, the first clamping caul, and the second clamping caul form a cutting assembly (Figure 1). Mano does not provide receiving a protective lid onto the cutting assembly, wherein the protective lid comprises a protrusion configured to prevent rotation of a nut while the protective lid is positioned on the cutting assembly.
Block teaches it is known in the art of cutters to incorporate a protective lid (12) comprising a protrusion (16) configured to enclose a top portion of a cutting assembly (28,30,20,45)(Figure 4 and paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mano to incorporate the teachings of Block to provide the cutting assembly with a protective lid enclosing a top portion of the cutting assembly. In doing so, it allows for the assembly to be in a “closed potion” thereby allowing for safe storage of the device (paragraph 0041).
Therefore, Mano in view of Block provides the protrusion configured to prevent rotation of a nut while the protective lid is positioned on the cutting assembly (Mano Figures 1 and 3; Block Figure 1; Examiner notes as the protective lid covers the sides of the cutting assembly, the sidewalls of the protective lid would be “configured to prevent rotation of a nut” as the protective lid and protrusion cover the cutting assembly).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mano (U.S. Patent No. 5,176,061) in view of Schlueter (U.S. Patent Pub. No. 2001/0029822)
Regarding claim 11, Manu teaches wherein the blade die, the first clamping caul, and the second clamping caul form a cutting assembly (Figure 1).
Manu does not provide the system further comprising a cutting guide comprising at least two alignment members configured to guide the cutting assembly during cutting of a soft material.
Schlueter teaches it is known in the art of cutters to incorporate a cutting guide with at least two alignment members (116) to guide a cutting assembly (104,102) (Figure 11 and Paragraphs 0070).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of  Manu to incorporate the teachings of Schlueter to provide the cutting assembly with alignment members to guide the cutter during use. In doing so, it allows for proper alignment of the cutter (Paragraph 0070). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mano (U.S. Patent No. 5,176,061) in view of Myers (U.S. Patent No. 6,792,840).
Regarding claim 12, Mano does not provide wherein the blade die, the first clamping caul, and the second clamping caul are formed using a 3-dimensional printing process. Examiner notes the device may be capable of being formed using a three dimensional process, but does not provide any materials for the assembly.
Myers teaches it is known in the art of cutting device to include the assembly as of a variety materials such as plastic materials or metal materials such as polyester, polyamide, polyimide, epoxy, acrylics, polycarbonates aluminum, stainless steel, copper, titanium, nickel, iron, chromium, and the like (Col. 6, lines 25-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mano to incorporate the teachings of Myers to provide a cutting assembly as a variety of materials, including plastics and polyers made using a variety of processes. In doing so, it allows for the device to be made using lightweight and easily machined/extruded materials. 
Therefore, Mano in view of Myers provides wherein the blade die and first/second clamping cauls are made of a variety of materials that may be made utilizing a variety of processes, including three dimensional printing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mano (U.S. Patent No. 5,176,061).
Regarding claim 14, Mano does notspecifically provide wherein the first interchangeable blade has a bent shape before being positioned between the blade die and the first clamping caul, and wherein the second interchangeable blade has a bent shape before being positioned between the blade die and the second clamping caul.
Mano provides a prior art embodiment utilizing a first interchangeable blade (105a) has a bent shape before being positioned between the blade die and the first clamping caul, and wherein a second interchangeable blade (105b) has a bent shape before being positioned between the blade die and the second clamping caul (Figure 9; Col. 1, Lines 50-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mano to incorporate the teachings of Manos cited prior art to provide first and second interchangeable blades having a bent shape. In doing so, it allows for replacement blades of a certain shape held by the devices shape for material to be cut (Col. 1, Lines 50-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  06/10/2022Examiner, Art Unit 3724